lSWh
                                   ELECTRONIC RECORD




COA#       06-14-00021-CR                         OFFENSE:        19.02


           Clint Weldon Wilson v. The State
STYLE:     ofTexas                                COUNTY:         Franklin

COA DISPOSITION:        Affirmed                  TRIAL COURT: 8th District Court


DATE: 11/7/14                       Publish: No   TCCASE#:        F8775




                         IN THE COURT OF CRIMINAL APPEALS


         Clint Weldon Wilson v. The State of
STYLE:   Texas                                         CCA#:          1545-7?
          PRO 3E                      Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:

DATE:      OS    JizAj o i r                           SIGNED:                      PC:.

JUDGE:           /^< CstMsisfrr^-                      PUBLISH:                     DNP:




                                                                                     MOTION FOR

                                                    REHEARING IN CCA IS:
         Pro 5€             petition                JUDGE:
    FORDISCREHONARYREVIEW
    IS     fce_fvf«/                                                         ELECTRONIC RECORD
    DATE CTone            ZV.       2&/f-
           ^
                  JUDGE